Citation Nr: 0428635	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-01- 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a stress fracture of the left tibia.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a stress fracture of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from September 1967 
to September 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claims for increased ratings 
for the residuals of stress fractures of his left and right 
tibias.  At the time, he had 0 percent (i.e., noncompensable) 
ratings for each tibia.

In May 2001, during the pendency of his appeal to the Board 
for higher ratings, the RO increased the ratings for the 
veteran's service-connected tibia fracture residuals to 10 
percent (for each tibia), retroactively effective from 
February 1998 when he filed his claims for higher ratings for 
these disabilities.  He since has continued to appeal for 
even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has pain in both tibia, as a residual of the 
stress fractures in service, but he does not have overall 
moderate impairment of his tibias and fibulas, significant 
limitation of motion in his knees, recurrent subluxation or 
lateral instability, dislocated semilunar cartilage, or 
ankylosis.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for residuals of a stress fracture of the left tibia.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2004).

2.  The criteria are not met for a rating higher than 10 
percent for residuals of a stress fracture of the right 
tibia.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The June 1998 rating 
decision appealed, the October 1998 statement of the case, 
and the May 2001 and June 2003 supplemental statements of the 
case, as well as the February 2003 and June 2004 letters to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the February 2003 and June 2004 letters, in particular, 
apprised him of the type of information and evidence needed 
from him to support his claims, what he could do to help in 
this regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several VA examinations to assess the severity of his 
disabilities, which is the dispositive issue.  Also, he was 
provided several opportunities to submit additional evidence 
in support of his claims - including following the RO's 
February 2003 and June 2004 VCAA letters.  However, there is 
no indication that other evidence, specifically pertaining to 
his claims on appeal, needs to be obtained.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in February 2003 and June 2004 letters.  
These letters were sent after the initial adjudication of his 
claims in June 1998.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the February 2003 and June 2004 VCAA notices 
were provided before the veteran's appeal was certified to 
the Board for adjudication, he already has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Indeed, he even had an additional 90 days once his appeal 
arrived at the Board to identify and/or submit additional 
supporting evidence, and even beyond that with justification 
for not meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the February 2003 and June 2004 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of February 2003, the veteran 
was requested to respond within 60 days, but was informed 
that he had up to one year to submit evidence.  And it has 
been more than one year since that February 2003 letter.  
With respect to the VCAA letter of June 2004, the veteran was 
requested to respond within 30 days, but again was informed 
that he had up to one year to submit evidence.  It has not 
been one year since that letter.  38 C.F.R. § 3.159(b)(1) 
(2003) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision, which is similar to the 60-
day and 30-day notices alluded to above, was invalid because 
it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Historically, the veteran was granted service connection for 
residuals of stress fractures of the left and right tibias in 
a January 1970 rating decision.  A noncompensable (i.e., 0 
percent) rating initially was assigned for each tibia, 
retroactively effective from September 1969, the day 
following the veteran's discharge from the military.  He 
nonetheless received a combined 10 percent rating for his 
multiple noncompensable service-connected disabilities, under 
the provisions of 38 C.F.R. § 3.324.

In February 1998, the veteran filed claims for increased 
ratings.  A June 1998 RO rating decision denied his claims.  
He submitted a notice of disagreement (NOD) in September 
1998, received a statement of the case (SOC) in October 1998, 
and perfected his appeal to the Board in November 1998 (with 
a VA Form 9).

After additional development during the pendency of his 
appeal, the RO issued a supplemental statement of the case 
(SSOC) in May 2001 increasing the veteran's ratings to 10 
percent for each tibia, retroactively effective from February 
1998, when he filed his claims for higher ratings.  
Subsequently, he was provided a VCAA letter and another VA 
examination, and the RO issued another SSOC in June 2003, 
confirming and continuing his 10 percent ratings.

The veteran believes he is entitled to ratings higher than 10 
percent because he experiences pain in both legs, as a 
residual of the stress fractures in service, which in turn 
prevents him from walking long distances or standing for 
prolonged periods of time.

The pertinent medical evidence of record, assessing the 
status of his disabilities, consists of VA medical records 
and VA examination reports.

A February 1998 VA medical record indicates the veteran 
complained of bilateral leg pain and related a history of 
bilateral leg fractures during service.  Upon examination, 
his anterior tibias were tender to palpation bilaterally.  
There was no muscle soreness.  The assessment was leg pain.

The veteran was first afforded a VA examination in connection 
with his claims for increased disability evaluations in May 
1998.  According to the joints examination report, the 
veteran reported a history of stress fractures of the left 
and right tibias during service.  He complained of chronic 
dull left and right leg pain in the front of his legs, 
usually upon prolonged standing, but denied joint pain.  He 
denied use of crutches, braces, or canes, as well as denied a 
history of surgery.  Examination was negative for instability 
and tenderness.  He had full range of motion of the knees, 
with flexion to 130 degrees.  In addition, he had normal 
range of motion of both ankles, without instability.  X-rays 
of the tibias were negative.  The diagnosis was bilateral 
tibial stress fractures with chronic pain and normal joints.



A November 2000 VA medical record noted a history of 
bilateral recurrent stress fractures of the legs with pain on 
long walks.  The veteran had a history of asbestosis due to 
occupational exposure and ambulated with a cane.  Upon 
examination, there was no edema or tenderness of the 
extremities.  He had good motor strength and 2+ reflexes 
bilaterally.

The veteran was afforded another VA examination in November 
2000.  According to the report, he complained of pain and 
fatigability of the legs upon walking for 100 feet, as well 
as stiffness.  He denied treatment for his pain, other than 
occasional use of Advil.  He reported that he used a cane to 
walk, but denied a history of joint disease.  Physical 
examination was negative for swelling or deformity.  Flexion 
was to 130 degrees without pain.  McMurray's and drawer tests 
were negative for both knees.  There was no limitation of 
movement or instability of the knee joints.  There was 
tenderness on the medial aspect of the tibia, left greater 
than right.  There was no effusion, redness, heat, or 
guarding of movements.  There was no ankylosis of the knee 
joints.  The diagnoses were stress fractures of the left and 
right tibia and fibula with tenderness and fatigability upon 
walking more than 100 feet.

An April 2001 VA medical record indicates the veteran had a 
history of stress fractures to the bilateral legs.  Upon 
examination, the veteran had free range of motion of both 
legs.

The veteran was most recently afforded VA examinations in 
February 2003.  During the bones examination, he reported a 
history of stress fractures of the tibia and fibula of both 
legs.  He complained of pain and stiffness.  He also 
complained that the pain flared up with walking and cold 
weather.  He used a cane to walk.  He denied swelling, heat, 
redness, drainage, instability, locking, or abnormal motion.  
He had no constitutional symptoms of bone disease.  Upon 
physical examination, there was no evidence of deformity, 
angulation, false motion, or intra-articular involvement for 
malunion and nonunion of the joints.  There was also no 
tenderness, drainage, edema, pain on motion, weakness, 
redness, or heat.  There was no ankylosis.  The diagnosis was 
stress fractures of the left and right tibias and fibulas, 
with pain on walking.

According to the joints examination report, the veteran 
reported that he took medication for his pain, which was 
worse in the left leg than the right leg.  He denied 
dislocation or subluxation and related that he used a cane to 
walk.  Physical examination was negative for swelling or 
deformity of the veteran's knees.  There was also no evidence 
of crepitus of the knee joints.  Flexion was to 130 degrees, 
bilaterally, without pain.  McMurray's and drawer tests were 
negative.  There was no limitation of movement, pain, 
fatigue, weakness, or lack of endurance.  There was also no 
edema, effusion, instability, redness, heat, 
abnormal movement, or guarding of movement of the knees.  
There were also no gait disturbances or limitations on 
standing.  There was also no evidence of arthritis or 
ankylosis of the knee joints, but the veteran needed a cane 
for ambulation.  Neurovascular examination of the left and 
right legs was normal.  X-rays showed minimal degenerative 
disease in the region of the right tibial eminence and 
minimal periosteal thickening in the left proximal tibia.

The veteran presently has 10 percent ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 - which considers impairment 
of the tibia and fibula, including, as here, as a residual of 
stress fractures.  Under Diagnostic Code 5262, a 10 percent 
rating is warranted for malunion of the tibia and fibula with 
slight ankle or knee disability.  The next higher 20 percent 
rating is warranted for malunion of the tibia and fibula with 
moderate ankle or knee disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2004).

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent ratings are most appropriate.  38 C.F.R. 
§ 4.7  So higher ratings are not warranted.  The objective 
clinical evidence of record does not show that he has overall 
moderate impairment of his left and right tibias.  In fact, 
the medical evidence indicates that his symptoms primarily 
consist of pain (and tenderness), particularly after 
prolonged activity of any sort such as walking or standing.  
But this was the main reason for increasing 


his ratings from the noncompensable level (of 0 percent) to 
10 percent.  There is no objective clinical indication, 
however, that he has additional functional impairment, above 
and beyond the 10-percent level, which would support an even 
higher rating.  His legs (inclusive of his tibia and knees) 
are otherwise essentially normal.

While the Board acknowledges that the veteran's February 2003 
x-ray showed degenerative joint disease and periosteal 
thickening, these findings were described as only minimal, 
and there was no evidence of associated functional impairment 
or bone or joint pathology.  Moreover, the veteran's physical 
examinations were repeatedly negative for instability, 
subluxation, weakness, abnormal movement, swelling, or 
deformity.  Likewise, there was no evidence of redness, heat, 
effusion, or crepitus.  And although, as alluded to, he had 
complaints of persistent pain and ambulated with a cane, 
there was no objective indication that he had an antalgic 
gait or other gait disturbance.  Significantly, at all of his 
VA examinations thus far, he has had range of motion in his 
knees from 0 to 130 degrees, albeit often with pain.  But 
this is essentially normal range of motion, even 
acknowledging his pain.  See 38 C.F.R. § 4.71, Plate II (full 
range of motion for the knees is from 0 to 140 degrees, 
extension to flexion).  His range of motion was only slightly 
less than this, and in any event far greater than that 
required for even the lowest possible rating (of 0 percent) 
under Diagnostic Codes 5260 and 5261 for flexion and 
extension, respectively.

Where, as here, joint motion is not limited, but there is 
objective evidence of pain on motion, whether in flexion, 
extension, or both, only one compensable evaluation would be 
warranted under either Diagnostic Code 5260 or 5261.  To 
assign a compensable evaluation solely based on painful 
motion under two separate diagnostic codes would be in 
violation of the rule of pyramiding, 38 CFR § 4.14.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994).



The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including 5256, 5257, and 5258.  But the 
evidence indicates he does not have ankylosis in either knee 
to be rated under Diagnostic Code 5256.  Ankylosis means 
complete bony fixation of his knee in a certain position, 
either favorable or unfavorable.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  See also Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).

Under Diagnostic Code 5257, a 20 percent disability 
evaluation is warranted for moderate knee impairment, with 
recurrent subluxation or lateral instability.  However, there 
is no objective medical evidence of instability and/or 
recurrent subluxation of the veteran's knees.  They 
repeatedly have been entirely stable to stress testing (using 
the McMurray's and drawer tests).

In addition, under Diagnostic Code 5258, a 20 percent 
disability evaluation may be assigned where there is evidence 
of dislocated semilunar cartilage.  Here, though, there is 
not.  There are no indications of swelling or abnormal motion 
of the joint characteristic of this.

As such, the Board does not find that a higher disability 
evaluation is warranted under Diagnostic Codes 5256, 5257, or 
5258.

The Board realizes the veteran's tibia disabilities may be 
rated on the basis of arthritis due to his diagnosis of 
degenerative joint disease of the right tibia.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, in this particular instance, are Codes 5260 and 5261 
for the knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
But, as mentioned, he does not have sufficient limitation of 
motion in either knee - on flexion or extension - to even 
warrant the minimum 0 percent rating under these codes.  
And, again, this is true even recognizing his chronic pain 
and tenderness, etc., including that attributable to his 
arthritis.



Lastly, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  But this case does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  There has been no showing by the veteran that 
his disabilities have caused marked interference with his 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claims for 
ratings higher than 10 percent, on either a schedular or 
extra-schedular basis.  So the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 10 percent for the 
residuals of a stress fracture of the left tibia is denied.

The claim for a rating higher than 10 percent for the 
residuals of a stress fracture of the right tibia is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



